Citation Nr: 1542159	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  13-28 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1946 to September 1947.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In the Veteran's VA Form 9, received by the RO in September 2013, the Veteran requested a Board hearing at the local RO.  In July 2014, the Veteran withdrew his hearing request.  See the July 2014 RO letter.  Therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2015).

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to his period of active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.  

II.  Merits of the Claim

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board notes that in June 2013, the RO concluded that the Veteran's service treatment records were likely destroyed in a fire.  See the June 2013 VA memorandum.  The RO informed the Veteran in June 2013, and requested any additional information to assist in reconstructing the records.  The Veteran indicated that he did not have any service treatment records in his possession.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran attributes tinnitus to acoustic trauma experienced during his active service.  Specifically, he explained that he fired M105 Howitzers, 45 pistols and M1 rifles during basic training.  He stated that during this time, he was never provided any hearing protection.  See the March 2013 notice of disagreement (NOD).  The Veteran contends that his tinnitus originated in service and has continued since that time.  

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was a stenographer.  While this MOS generally is not associated with acoustic trauma, the Veteran has stated that he was exposed to excessive noise, without the use of hearing protection, during basic training.  The Board finds that the Veteran is competent to report that he experienced hearing loss and tinnitus since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  Further, the Board finds that the Veteran's reports of noise exposure and tinnitus are credible.  There is no evidence contradicting the Veteran's statements concerning in-service noise exposure during basic training.  Accordingly, the Veteran's in-service exposure to acoustic trauma is conceded.  

As previously stated, the Veteran's service treatment records are not of record, so there is no evidence of complaints, treatment, or diagnosis of tinnitus during his military service.  There are also no complaints, treatment, or diagnosis of tinnitus in his post service treatment records.  Nevertheless, in June 2013, the Veteran was afforded a VA audiological examination.  The examiner indicated that the Veteran did not report recurrent tinnitus at this examination.  Instead, he admitted to having ringing in the ears during basic training, but since that time, only noticed it every couple of years.  In his September 2013 VA Form 9, the Veteran clarified that he has ringing in the ears and it comes and goes daily.  In a May 2014 VA addendum medical opinion, the VA examiner concluded that there is no condition upon which to opine, and there is no current tinnitus due to noise exposure from the military because transient ear noise is not disabling tinnitus caused by noise exposure.  

The Veteran is competent to provide a diagnosis of tinnitus because it does not involve a complex medical question.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Furthermore, he is competent to report experiencing tinnitus since his service.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a Veteran such as him reports ringing in his or her ears, then a diagnosis of tinnitus is generally conceded without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them - so long as the Veteran's written and oral testimony concerning the time of inception and duration of this disease is credible to, in turn, ultimately have probative value.  And the Board finds no reason to question the Veteran's credibility regarding when he first experienced tinnitus and whether it has persisted during the several years since.  

When considered in the light of the Veteran's reports of tinnitus since service, and his consequent exposure to loud noise, the evidence is at least in equipoise regarding whether he has tinnitus owing to that type of military activity.  Although the May 2014 VA examiner ultimately determined that the claimed tinnitus is not related to military noise exposure because the Veteran has transient noise exposure, the Veteran has maintained throughout the pendency of this claim that his tinnitus first manifested during his service, and that he has endured persistent ringing in his ears ever since.  His testimony as to service onset is credible and is not contradicted by other evidence of record.  

Thus, the Board is left with the competent and credible evidence provided by the Veteran regarding having had incurred tinnitus in service and having experienced it ever since.  As such, the evidence is at least in relative balance, meaning as favorable for this claim as against it, and in this circumstance the claim of entitlement to service connection for tinnitus must be granted with resolution of this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), ("a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed. 

Resolving this reasonable doubt in the Veteran's favor, service connection is granted for his tinnitus.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


